Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Genome Therapeutics Corp.

100 Beaver Street

Waltham, MA 02453

 

Ladies and Gentlemen:

 

The undersigned subscriber (“Subscriber”) hereby tenders this Subscription
Agreement (this “Agreement”) in accordance with and subject to the terms and
conditions set forth herein:

 

1.    Subscription.

 

1.1.    Subscriber hereby subscribes for and agrees to purchase the number of
shares (the “Shares”) of common stock, par value $.10 per share (the “Common
Stock”) of Genome Therapeutics Corp., a Massachusetts corporation (the
“Company”) and warrants to purchase shares of Common Stock (the “Warrants”),
indicated on the signature page attached hereto at the purchase price set forth
on such signature page (the “Purchase Price”). Subscriber has made or, prior to
the Closing Date (as defined below), will make payment by wire transfer of funds
in accordance with instructions from the Company in the full amount of the
Purchase Price of the Shares and Warrants for which Subscriber is subscribing
(the “Payment”).

 

1.2.    This Agreement is part of an offering of Shares and Warrants being
conducted by Life Science Group, Inc. (the “Placement Agent”) on behalf of the
Company (the “Offering”).

 

1.3.    Subscriber understands that it will not earn interest on any funds held
by the Company prior to the date of closing of the Offering. The Placement Agent
and the Company will hold the closing of the Offering (the “Closing”) to occur
on or before September 29, 2003. The date of the Closing is hereinafter referred
to as the “Closing Date.” Subscriber acknowledges that the Company has the
obligation, subsequent to the Closing, to offer an aggregate of up to 1,408,480
Shares and 704,240 Warrants on the same terms as the Offering to the Tail Wind
Fund, Ltd and Smithfield Fiduciary LLC in accordance with the terms of the
Company’s Amendment, Redemption and Exchange Agreements dated June 4, 2003.

 

1.4.    Subscriber agrees to be bound hereby upon (i) execution and delivery to
the Company of the signature page to this Agreement, (ii) written acceptance on
the Closing Date by the Company of Subscriber’s subscription, which shall be
confirmed by faxing to the Subscriber the signature page to this Agreement that
has been executed by the Company (the “Subscription”) and (iii) fulfillment by
the Company of the conditions set forth in Section 3 hereof.

 

1.5.    Prior to acceptance of this Agreement by the Company, Subscriber agrees
that the Company and Placement Agent may, as they mutually agree in their sole
and absolute discretion, reduce the size of Subscriber’s Subscription by giving
notice by telephone to Subscriber; provided, however, that if Subscriber’s
Subscription is so reduced, Subscriber may withdraw its



--------------------------------------------------------------------------------

entire Subscription. Subscriber hereby irrevocably constitutes and appoints the
Placement Agent and each officer of the Placement Agent, each of the foregoing
acting singularly, in each case with full power of substitution, the true and
lawful agent and attorney-in-fact of Subscriber, with full power and authority
in Subscriber’s name, place and stead to amend this Agreement, including, in
each case, Subscriber’s signature page thereto, to effect any of the foregoing
provisions of this Section 1.5.

 

1.6.    Upon receipt by the Company from the Subscriber of the Purchase Price
for the Shares and the Warrants and the Company’s acceptance of the Subscriber’s
subscription in accordance with Section 1.4, a stock certificate for the Shares
and a certificate for the Warrants so purchased will be issued in the name of
such Subscriber, and the name of such Subscriber will be registered on the stock
transfer books of the Company as the record owner of such Shares and Warrants.

 

2.    Offering Material. Subscriber represents and warrants that it is in
receipt of and that it has carefully read the following items:

 

(a)    The Company’s Annual Report on Form 10-K for the period ended December
31, 2002 (the “Form 10-K”);

 

(b)    The Company’s Current Reports on Form 10-Q for the periods ended March
29, 2003 and June 28, 2003;

 

(c)    The Company’s Current Report on Form 8-K filed on August 13, 2003;

 

(d)    The Risk Factors set forth in the Company’s Registration Statement on
Form S-3/A filed on September 12, 2003; and

 

(e)    All other documents filed by the Company with the Securities and Exchange
Commission (the “SEC”) subsequent to the Company’s Form 10-K and prior to the
Closing Date.

 

The documents listed in this Section 2 shall be referred to herein as the
“Disclosure Documents.”

 

3.    Conditions to Subscriber’s Obligations.

 

The obligation of Subscriber to close the transaction contemplated by this
Agreement (the “Transaction”) is subject to the satisfaction on or prior to the
Closing Date of the following conditions set forth in Sections 3.1 through 3.4
hereof.

 

3.1.    The Company shall have executed this Agreement and the Registration
Rights Agreement attached hereto as Exhibit A (the “Registration Rights
Agreement”) and delivered the same to Subscriber.

 

3.2.    Subscriber shall have received copies of all documents and information
which it may have reasonably requested in connection with the Offering.

 

-2-



--------------------------------------------------------------------------------

3.3.    The Company shall have caused its legal counsel to deliver to Subscriber
a legal opinion in substantially the form attached hereto as Exhibit B.

 

3.4.    No stop order or suspension of trading shall have been imposed by the
Nasdaq National Market (“Nasdaq”), the SEC, or any other governmental regulatory
body with respect to public trading in shares of Common Stock of the Company.

 

4.    Representations and Warranties. The Company represents and warrants to
Subscriber as follows:

 

4.1.    The Company and each of its subsidiaries are corporations duly
incorporated, validly existing and in good standing under the laws of their
states of incorporation, with all requisite corporate power and authority to
carry on the business in which they are engaged and to own the properties they
own, and the Company has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The Company and each of its subsidiaries are duly qualified and licensed to do
business and are in good standing in all jurisdictions where the nature of their
business makes such qualification necessary, except where the failure to be so
qualified or licensed would not reasonably be expected to have a material
adverse effect on the business or financial condition of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

4.2.    There are no legal actions or administrative proceedings or
investigations instituted, or to the knowledge of the Company, threatened,
against the Company that would reasonably be expected to have a Material Adverse
Effect, or which concerns the transactions contemplated by this Agreement.

 

4.3.    The Company’s audited consolidated financial statements as of December
31, 2002, contained in the Form 10-K, including the notes contained therein,
fairly present the consolidated financial position of the Company at the
respective dates thereof and the results of its consolidated operations for the
periods purported to be covered thereby. Such financial statements have been
prepared in conformity with United States generally accepted accounting
principles consistently applied with prior periods subject to any comments and
notes contained therein. All liabilities, contingent and other, of the Company
and its subsidiaries, are set forth in the financial statements contained in the
Form 10-Q for the quarter ended June 28, 2003, excepting only liabilities
incurred in the ordinary course of business subsequent to June 28, 2003, and
liabilities of the type not required under generally accepted accounting
principles to be reflected in such financial statements. Since June 28, 2003
there has been no material adverse change in the financial condition of the
Company from the financial condition stated in such financial statements.

 

4.4.    Schedule 4.4 hereto sets forth the authorized capital stock of the
Company, the number of shares of the Company’s capital stock issued and
outstanding (prior to the issuance of the Shares), the number of shares of the
Company’s capital stock issuable and reserved for issuance pursuant to the
Company’s equity incentive plans, the number of shares of the Company’s capital
stock issuable and reserved for issuance pursuant to securities exercisable for,

 

-3-



--------------------------------------------------------------------------------

or convertible into or exchangeable for any shares of the Company’s capital
stock (prior to issuance of the Warrants) as of the Closing Date.

 

4.5.    The Company has, or will have prior to the Closing, taken all corporate
actions necessary to duly authorize the execution of this Agreement, the
Registration Rights Agreement and the issuance and delivery of the Shares and
Warrants. The Company has, or will have prior to the Closing, reserved a
sufficient number of shares of Common Stock for the issuance of Common Stock
upon conversion of the Warrants. The Shares and Warrants are not subject to
preemptive, anti-dilution or other rights of any stockholders of the Company,
except as set forth in Schedule 4.5 hereto, and when issued in accordance with
the terms of this Agreement and the Articles of Organization of the Company, as
amended (the “Charter”), the Shares will be validly issued, fully paid and
nonassessable and free and clear of all pledges, liens and encumbrances.

 

4.6.    Performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any applicable law or of the Charter or Bylaws
of the Company, or of any of its subsidiaries, and, will not conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon, any of the properties or assets of the Company, or
of any of its subsidiaries, pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon the Company, or any
of its subsidiaries, other than such breaches, defaults or liens which would not
reasonably be expected to have a Material Adverse Effect.

 

4.7.    On their respective dates of filing, the Disclosure Documents (a)
complied in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the SEC thereunder, and (b) did not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

 

4.8.    This Agreement and the Registration Rights Agreement have been duly
executed and delivered by the Company and constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

 

4.9.    Other than the filing of a Form D with the SEC and any state Blue Sky
filings, which shall in each case be made prior to the Closing Date, if so
required, or if not so required, as soon after the Closing Date as is reasonably
practicable, no registration, authorization, approval, qualification or consent
of any court or governmental authority or agency is necessary in connection with
the execution and delivery of this Agreement or the offering, issuance or sale
of the Shares and Warrants under this Agreement.

 

4.10.    The Company is not now, and after the sale of the Shares and the
Warrants under this Agreement and the application of the net proceeds from the
sale of the Shares and the

 

-4-



--------------------------------------------------------------------------------

Warrants will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.11.    Subject to the accuracy of the Subscriber’s’ representations and
warranties in Section 5 of this Agreement, the offer, sale, and issuance of the
Shares and the Warrants in conformity with the terms of this Agreement
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act of 1933, as amended (the “Securities Act”) and from the
registration or qualification requirements of the laws of any applicable state
or United States jurisdiction.

 

4.12.    Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf, has directly or indirectly made any offers or sales in
any security or solicited any offers to buy any security under circumstances
that would require registration under the Securities Act of the issuance of the
Shares and the Warrants to the Subscriber. The issuance of the Shares and the
Warrants to the Subscribers will not be integrated with any other issuance of
the Company’s securities (past, current or future) for purposes of the
Securities Act or any applicable rules of Nasdaq.

 

4.13.    The Company is eligible, and will take all action required to continue
to be eligible, to register the Shares and the shares of Common Stock underlying
the Warrants (the “Underlying Common Stock”) for resale with the SEC on Form S-3
promulgated under the Securities Act.

 

4.14.    The Company owns or possesses adequate rights or licenses to use the
inventions, know-how, patents, patent rights, copyrights, trademarks, trade
names, licenses, trade secrets confidential information and other intellectual
property rights (collectively, “Intellectual Property Rights”) necessary to
conduct the business now operated by it. To the knowledge of the Company, the
Company’s patents and other Intellectual Property Rights and the present
activities of the Company do not infringe any patent, copyright, trademark,
trade name or other proprietary rights of any third party, except where such
infringement would not reasonably be expected to cause Material Adverse Effect,
and there is no claim, action or proceeding being made or brought against, or to
the Company’s knowledge, being threatened against, the Company or its
subsidiaries regarding its Intellectual Property Rights (other than as set forth
in the Company’s filings under the Exchange Act). The Company has no knowledge
of the material infringement of its Intellectual Property Rights by third
parties. The Company and its subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of the Intellectual
Property.

 

4.15.    The Underlying Common Shares have been duly authorized and reserved for
issuance by all necessary corporate action on the part of the Company; and the
shares of Common Stock issued in connection with the Subscription Agreement and
the Warrants, in each case, when issued, sold and delivered against payment
therefore in accordance with the provisions of the Subscription Agreement, and
the Underlying Shares, when issued against payment therefore in accordance with
the provisions of the Warrants, will be duly and validly issued, fully paid and
non-assessable.

 

-5-



--------------------------------------------------------------------------------

5.    Subscriber Representations. Subscriber hereby represents and warrants to
the Company as follows:

 

5.1.    Subscriber has been furnished with and has carefully read the Disclosure
Documents as set forth in Section 2 hereto and is familiar with the terms of the
Offering. With respect to tax and other economic considerations involved in this
investment, Subscriber is not relying on the Company or the Placement Agent (or
any agent or representative of any of them). Subscriber has carefully considered
and has, to the extent Subscriber believes such discussion necessary, discussed
with Subscriber’s legal, tax, accounting and financial advisers the suitability
of an investment in the Shares and the Warrants for Subscriber’s particular tax
and financial situation.

 

5.2.    Subscriber has had an opportunity to inspect relevant documents relating
to the organization and operations of the Company. Subscriber acknowledges that
all documents, records and books pertaining to this investment which Subscriber
has requested have been made available for inspection by Subscriber and
Subscriber’s attorney, accountant or other advisor(s).

 

5.3.    Subscriber and/or Subscriber’s advisor(s) has/have had a reasonable
opportunity to ask questions of and receive answers and to request additional
relevant information from a person or persons acting on behalf of the Company
concerning the Offering.

 

5.4.    Subscriber is not subscribing for the Shares and the Warrants as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

 

5.5.    Subscriber is an “accredited investor,” within the meaning of Rule 501
of Regulation D under the Securities Act (“Regulation D”). Subscriber, by reason
of Subscriber’s business or financial experience or the business or financial
experience of Subscriber’s professional advisers who are unaffiliated with and
who are not compensated by the Company or the Placement Agent or any affiliate
of either of them, directly or indirectly, can be reasonably assumed to have the
capacity to protect Subscriber’s own interests in connection with the
transaction. Subscriber further acknowledges that he has read the written
materials provided by the Company.

 

5.6.    Subscriber has adequate means of providing for Subscriber’s current
financial needs and contingencies, is able to bear the substantial economic
risks of an investment in the Shares and the Warrants for an indefinite period
of time, has no need for liquidity in such investment and, at the present time,
could afford a complete loss of such investment.

 

5.7.    Subscriber has such knowledge and experience in financial, tax and
business matters so as to enable Subscriber to use the information made
available to Subscriber in connection with the Offering to evaluate the merits
and risks of an investment in the Shares and the Warrants and to make an
informed investment decision with respect thereto.

 

-6-



--------------------------------------------------------------------------------

5.8.    Subscriber acknowledges that the Shares, the Warrants and the Underlying
Common Stock herein subscribed for have not been registered under the Securities
Act or under any state securities law. Subscriber understands further that in
absence of an effective Registration Statement, the Shares, the Warrants and the
Underlying Common Stock can only be sold pursuant to an exemption from
registration, such as Rule 144 promulgated under the Securities Act, which
requires, among other conditions, that the Common Stock must be held for a
minimum of one (1) year. Subscriber shall not sell or otherwise transfer the
Shares, the Warrants or the Underlying Common Stock unless such subsequent
disposition is pursuant to an effective registration statement under the
Securities Act or is exempt from registration.

 

5.9.    Subscriber recognizes that investment in the Shares and the Warrants
involves substantial risks. Subscriber further recognizes that no federal or
state agencies have passed upon this offering of the Shares and the Warrants or
made any finding or determination as to the fairness of this investment.

 

5.10.    Subscriber acknowledges that each certificate representing the Shares
and the Underlying Common Stock shall contain a legend substantially in the
following form:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE SATISFACTORY TO THE COMPANY)
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

The foregoing legend shall be removed from the certificates representing any
Shares, at the request of the holder thereof, at such time as they become
eligible for resale pursuant to Rule 144(k) under the Act or if an effective
registration statement is then in effect permitting the resale of the Shares.

 

5.11.    The Subscriber has full power and authority (corporate, statutory and
otherwise) to execute and deliver this Agreement and to purchase the Shares and
the Warrants. This Agreement constitutes the legal, valid and binding obligation
of the Subscriber, enforceable against such Subscriber in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.

 

5.12.    No person or entity acting on behalf, or under the authority, of
Subscriber is or will be entitled to any broker’s, finder’s or similar fee or
commission in connection with this Subscription.

 

-7-



--------------------------------------------------------------------------------

5.13.    If Subscriber is a retirement plan or is investing on behalf of a
retirement plan, Subscriber acknowledges that investment in the Shares and the
Warrants poses risks in addition to those associated with other investments,
including the inability to use losses generated by an investment in the Shares
and the Warrants to offset taxable income.

 

5.14.    The information furnished by Subscriber in the subscriber questionnaire
attached hereto as Exhibit C (the “Subscriber Questionnaire”) signed by
Subscriber is true and accurate as of the date thereof and as of the Closing
Date of the Subscription.

 

6.    Understandings.

 

6.1.    Subscriber hereby acknowledges and agrees that, upon acceptance of its
Subscription by the Company in accordance with the provisions of Section 1.4,
the Subscription hereunder is irrevocable and binding on Subscriber. If the
Subscriber executing this Subscription Agreement is more than one natural
person, the obligations of Subscriber hereunder shall be joint and several and
the agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

6.2.    The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by Subscriber
herein and in the Subscriber Questionnaire.

 

6.3.    It is understood that in order not to jeopardize the Offering’s exempt
status under Section 4(2) of the Securities Act and Regulation D, any transferee
may, at a minimum, be required to fulfill the investor suitability requirements
thereunder.

 

6.4.    The Placement Agent will receive compensation from the Company in
connection with the Offering but is not guaranteeing or assuming responsibility
for the operation or possible liability of the Company, including, without
limitation, compliance by the Company with the agreements entered into in
connection with the Offering, and the Placement Agent will not supervise or
participate in the operation or management of the Company.

 

6.5.    IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON ITS OWN
EXAMINATION OF THE, COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SHARES AND THE WARRANTS HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

6.6.    The Company will use its best efforts to cause the Shares to be listed
on the principal national securities exchange, or included in an inter-dealer
quotation system of a registered national securities association, on or in which
securities of the same class or series issued by the Company are then listed or
included.

 

-8-



--------------------------------------------------------------------------------

7.    Miscellaneous.

 

7.1.    Except as set forth elsewhere herein, any notice or demand to be given
or served in connection herewith shall be deemed to be sufficiently given or
served for all purposes if made in writing by hand-delivery, registered first
class mail, facsimile or reputable delivery service, such as Federal Express, by
overnight delivery:

 

If to the Company, to it at:

 

Genome Therapeutics Corp.

100 Beaver Street

Waltham, Massachusetts 02453

Attention: Stephen Cohen

Title: Sr. Vice President and Chief Financial Officer

Facsimile #: 781-893-8277

 

If to the Subscriber, to it at the address set forth on the signature page
hereto.

 

7.2.    This Agreement shall be enforced, governed and construed in all respects
in accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to any choice or conflict of law provision or rule of any state that
would cause the application of the laws of any jurisdiction other than The
Commonwealth of Massachusetts.

 

7.3.    Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of The
Commonwealth of Massachusetts or the United States District Court located in the
District of Massachusetts for the purpose of any action or claim arising out of
or based upon this Agreement or relating to the subject matter hereof, (ii)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert by way of motion, as a defense or otherwise, in any such action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such proceeding brought in one of the above-named courts is improper, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (iii) hereby agrees not to commence any action or claim arising
out of or based upon this Agreement or relating to the subject matter hereof
other than before one of the above-named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action or claim to any court other than one of the above-named courts
whether on the grounds of inconvenient forum or otherwise. Each party hereby
consents to service of process in any such proceeding in any manner permitted by
Massachusetts law.

 

7.4.    This Agreement, the Registration Rights Agreement, the Warrants and the
Subscriber Questionnaire constitute the entire agreement among the parties
hereto with respect to the subject matter hereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth herein or
therein. This Agreement supercedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

 

-9-



--------------------------------------------------------------------------------

7.5.    This Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors and permitted assigns. No
party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

7.6.    This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. This Agreement may be delivered in facsimile.

 

7.7.    No amendment of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by the Company and the Subscriber. No
waiver by either party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

7.8.    Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

[Remainder of Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Subscriber have caused this Agreement to
be duly executed as of the date first above written.

 

GENOME THERAPEUTICS CORP.

 

By:                                                          

Name:

Title:

 

[Subscriber]

 

By:                                                          

Name:

Title:

 

Subscriber’s Address:

 

___________________________

 

___________________________

 

___________________________

Facsimile #:                                         

 

Number of Shares of Common Stock

To Be Purchased:                     

Warrants to Purchase               

Shares of Common Stock

 

Purchase Price: $                      

 